 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                         DISTRICT OF NEVADA
 5                                                    ***
 6    BRIAN EUGENE LEPLEY,                                   Case No. 2:16-cv-02848-RFB-CWH
 7                            Plaintiff,
                                                             ORDER
 8          v.
 9    STATE OF NEVADA, et al.,
10                            Defendants.
11
            Presently before the court is plaintiff’s motion to extend copy work (ECF No. 48), filed on
12
     April 1, 2019. Also before the court is plaintiff’s second motion to extend copy work (ECF No.
13
     57), filed on July 3, 2019. In his first motion to extend, plaintiff moves the court to extend his
14
     copy work account limit, as he has exceeded the $100.00 in debt that he is permitted to accrue.
15
     (Mot. to Extend (ECF No. 48).) In his second motion to extend, plaintiff moves to extend his
16
     copy work limit by $25.00. (Mot. to Extend (ECF No. 57).)
17
            Under NDOC Administrative Regulation 722.01(7), copies of legal documents may be
18
     made for inmates for a nominal fee. Inmates “can only accrue a maximum of $100 debt for copy
19
     work expenses for all cases, not per case.” NDOC Regulation 722.01(7)(D). However, a court
20
     may “order a prison to provide limited photocopying when it is necessary for an inmate to
21
     provide copies to the court and other parties.” Allen v. Clark Cnty. Det. Ctr., 2:10-CV-00857-
22
     RLH-GWF, 2011 WL 886343, *2 (D. Nev. Mar. 11, 2011).
23
            Here, the court finds it necessary to extend plaintiff’s copy work limit, given that this case
24
     is still in its early stages. The court therefore grants plaintiff’s second motion and denies the first
25
     motion as moot. Plaintiff’s copy work limit shall be increased by $25.00 at this time. If plaintiff
26
     exhausts the $25.00 and requires additional funds, he may file a motion requesting an extension
27

28
 1   of the limit. Plaintiff is further advised to use his copying privileges sparingly, and to refrain

 2   from filing numerous and duplicative motions.

 3          IT IS THEREFORE ORDERED that plaintiff’s second motion to extend copy work (ECF

 4   No. 48) is GRANTED. Plaintiff’s copy work limit is increased by $25.00.

 5          IT IS FURTHER ORDERED that plaintiff’s second motion to extend copy work (ECF

 6   No. 57) is DENIED as moot.

 7          DATED: July 15, 2019

 8

 9

10                                                          C.W. HOFFMAN, JR.
                                                            UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                  Page 2 of 2
